Order unanimously affirmed with costs. Memorandum: In this personal injury action, defendant appeals from so much of Supreme Court’s order as denied his motion for summary judgment seeking to dismiss plaintiffs complaint. Defendant contends that plaintiff did not suffer a serious injury within the meaning of the No-Fault Law (see, Insurance Law § 5102 [d]). In our view, there is sufficient evidence in the record to raise triable issues of fact about the nature and extent of any brain damage allegedly sustained by plaintiff. Since a neuropsychologist may be permitted to testify as an expert witness at trial regarding a brain injury (see, Matter of Nichols v Colonial Beacon Oil Co., 284 App Div 581, 585), his affirmation is sufficient to raise an issue of fact. Any discrepancies between the opinions of the medical experts raise issues of credibility, which are for the jury to determine (Francis v Basic Metal, 144 AD2d 634, 635). (Appeal from Order of Supreme Court, Monroe County, Rosenbloom, J.— Summary Judgment.) Present — Callahan, J. P., Boomer, Pine, Lawton and Fallon, JJ.